DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 filed on 6/27/2019 have been reviewed and considered by this office action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0129219, filed on 10/26/2018.

Information Disclosure Statement
	The information disclosure statements filed on 1/7/2020, 8/11/2020, and 9/29/2021 have all been reviewed and considered by this office action.

Drawings
	The drawings filed on 6/27/2019 have been reviewed and are considered acceptable. 

Specification
	The specification filed on 6/27/2019 has been reviewed and is considered acceptable. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: collection unit in claim 1 and artificial intelligence unit in claims 1-2, 4, 6-7, and 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites, “set at least one or more base lines and a reward based on a gap between the one or more base lines and the output value according to a plurality of operation goals of the control system;” and “update a control function for providing a control value to the control system by performing reinforcement learning based on the gap between the one or more base lines and the output value.”, which analyzed under Step 2A Prong One, is understood as a user mentally setting a baseline and reward based upon an output values position relative to the baseline and further mentally updating and providing a control value to a control system. Thus, if a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into practical application. In particular the claim includes the additional limitation of, “a collection unit configured to acquire an output value according to control of a control system;”, which analyzed under Step 2A Prong Two, adds insignificant extra solution activity in the form of data gathering. Further, the limitations of, “an artificial intelligence unit” and “a collection unit”, are viewed as generic computer components and as adding the words “apply it” (or equivalent”) with judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering output data of a control system using a sensor. Analyzed under Berkheimer, utilizing a sensor to send and receive data over a network has been determined by the courts to be considered well-understood, routine, and conventional (see MPEP 2106.05(d)(II)).

Claim 11 is substantially similar to claim 1 and is rejected utilizing the same rationale as presented above.

Review of the dependent claims, and in particular claims 2-4, 6-7, 9-10, 12-14, 16-17, and 19-20, as analyzed under Step 2A Prong One, provide further limitations that can readily be performed using the human mind and thus fall within the “Mental Processes” grouping of abstract ideas.
Further review of the dependent claims, and in particular, claims 2, 5, 8, 12, 15, and 18, as analyzed under Step 2A Prong Two, provide further limitations that adds insignificant extra solution activity to the judicial exception, in the form of data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data within the control system. Analyzed under Berkheimer, utilizing a sensor to send and receive data over a network has been determined by the courts to be considered well-understood, routine, and conventional (see MPEP 2106.05(d)(II)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims xxxxxx are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa et al. (US PGPUB 20170270434) in view of Isao (JP 2008305157).

Regarding Claims 1 and 11; Takigawa teaches; An automatic control artificial intelligence device comprising: (Takigawa; at least Fig. 1; paragraph [0046]; disclose a machine learning apparatus (10))
a collection unit configured to acquire an output value according to control of a control system; (Takigawa; at least Fig. 1; paragraph [0045]; disclose wherein the system and method includes a plurality of collection units (i.e. output light detection unit (14), state amount observation unit (11), operation result acquisition unit (12), etc.))
and an artificial intelligence unit operably coupled to the collection unit and configured to: communicate with the collection unit; (Takigawa; at least Fig. 1; paragraph [0046]; disclose wherein the machine learning apparatus (artificial intelligence unit) is connected to and communicates with the state amount observation unit)
set at least one or more base lines and a reward based on a gap between the one or more base lines and the output value according to a plurality of operation goals of the control system; (Takigawa; at least paragraphs [0023] and [0024]; disclose wherein the system and method includes establishing one or more baselines for a plurality of goals (i.e. target machine result, light detection threshold, etc.) and wherein the reward is larger when the difference (i.e. gap between the target) is smaller and when the difference (gap) is large assigning a minus award)
and update a control function for providing a control value to the control system by performing reinforcement learning based on the gap between the one or more base lines and the output value. (Takigawa; at least paragraphs [0084] and [0086]; disclose wherein a value function is updated based upon the respective rewards assigned which are based upon the gap between the one or more baselines established).
Takigawa appears to be silent on; and update a control function for providing a control value to the control system by performing reinforcement learning based on the gap between the one or more base lines and the output value.
However, Isao teaches; and update a control function for providing a control value to the control system by performing reinforcement learning based on the gap between the one or more base lines and the output value. (Isao; at least paragraph [0014]; disclose a system and method of updating a control value in a PID system based upon a deviation between a target value that the PID should be operating at and an actual control value of the system, and updating the control value to compensate for the difference so that the system achieves the target value).
Takigawa and Isao are analogous art because they are from the same field of endeavor or similar problem solving area of, updating control system parameters using learning methods.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of updating a control parameter as taught by Isao with the known system of a laser manufacturing reinforcement learning system as taught by Takigawa to achieve the known result of efficient correction of manufacturing parameters. One would be motivated to combine the cited art of reference in order to improve responsiveness and robustness in control systems as taught by Isao (paragraph [0013]). 

Regarding Claims 2 and 12; the combination of Takigawa and Isao further teach; The automatic control artificial intelligence device of claim 1, wherein: the one or more base lines include a first base line; and the artificial intelligence unit is further configured to acquire one or more parameters for enabling the output value to closely follow the first base line by providing a reward based on a gap between the first base line and the output value. (Takigawa; at least paragraphs [0023]-[0024]; disclose wherein several predetermined baselines are established and a reward is assigned based upon the difference or gap between the monitored parameter and baseline, and further Isao teaches (at least paragraph [0014]), based on the determined difference or gap between the target value and actual value, providing a compensation control command so that the actual value follows the target value).

Regarding Claims 3 and 13; the combination of Takigawa and Isao further teach; The automatic control artificial intelligence device of claim 2, wherein the reward varies based on a position of the gap between the first base line and the output value. (Takigawa; at least paragraphs [0023]-[0024]; disclose wherein the reward varies based upon position of the gap (i.e. when the value exceeds the baseline) and based upon position and difference, a plus or minus reward is calculated). 

Regarding Claims 6 and 16; the combination of Takigawa and Isao further teach; The automatic control artificial intelligence device of claim 2, wherein: the one or more base lines further include a second base line; and the artificial intelligence unit is further configured to perform the reinforcement learning to acquire the one or more parameters in order for the output value to follow the first base line and to avoid the second base line. (Takigawa; at least Fig. 2; paragraphs [0057]-[0058]; disclose wherein the system and method includes a second predetermined level (i.e. second base line) and wherein the system utilizes reinforcement learning to avoid the second baseline, and wherein Isao teaches a target value (i.e. first base line) and the system is adapted to following the first baseline).

Regarding Claims 7 and 17; the combination of Takigawa and Isao further teach; The automatic control artificial intelligence device of claim 6, wherein the artificial intelligence unit is further configured to: provide a reward based on the gap between the first base line and the output value; and provide a penalty based on a gap between the second base line and the output value. (Takigawa; at least paragraphs [0023]-[0024]; disclose wherein the system and method provides a greater reward the smaller the gap between the output is to the ideal output and wherein a minus reward (penalty) is given based upon the gap between the second base line).

Regarding Claims 8 and 18; the combination of Takigawa and Isao further teach; The automatic control artificial intelligence device of claim 7, wherein a magnitude of the penalty is greater than a magnitude of the reward. (Takigawa; at least paragraphs [0024], [0086], and [0090]; disclose wherein the rewards are predetermined and the magnitude of the reward is adjustable such that the penalty reward is set to hold greater weight than the positive reward).

Regarding Claims 9 and 19; the combination of Takigawa and Isao further teach; The automatic control artificial intelligence device of claim 6, wherein the artificial intelligence unit is further configured to discard one or more parameters used for the control function when the output value matches one point on the second base line. (Takigawa; at least paragraphs [0023]-[0024]; disclose wherein a minus reward is applied when a given output value reaches or exceeds a second base line value and in essence, applying the minus reward will punish the control parameters and make them less likely to be applied in the future, thus discarding the parameters that cause the output value to match or exceed the second base line).

Regarding Claims 10 and 20; the combination of Takigawa and Isao further teach; The automatic control artificial intelligence device of claim 2, wherein the artificial intelligence unit is further configured to reset the first base line according to a change in an environment condition. (Takigawa; at least paragraph [0130]; disclose wherein the system and method accounts for the environmental conditions for establishing the base line and selecting actions while utilizing Q learning).

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa et al. (US PGPUB 20170270434) in view of Isao (JP 2008305157) in further view of Young et al. (US PGPUB 20030074338).

Regarding Claims 4 and 14; the combination of Takigawa and Isao further teach; The automatic control artificial intelligence device of claim 2, wherein: the first base line includes a first line indicating a change in the output value according to maximum control of the control system and a second line matching a set value; and the artificial intelligence unit is further configured to perform the reinforcement learning in order to follow the first line for a first time until the output value reaches the set value and to follow the second line for a second time after the output value has reached the set value. (Isao; at least paragraph [0014]; disclose wherein the system and method includes a first target value (first base line) of the output of the control system, and wherein the system is configured to adjust a control value to follow that line for a time and wherein the reference of Takigawa teaches utilizing reinforcement learning on control systems based upon deviation from an ideal/target value)
The combination of Takigawa and Isao appear to be silent on; the first base line includes a first line indicating a change in the output value according to maximum control of the control system and a second line matching a set value; and the artificial intelligence unit is further configured to perform the reinforcement learning in order to follow the first line for a first time until the output value reaches the set value and to follow the second line for a second time after the output value has reached the set value.
However, Young teaches; the first base line includes a first line indicating a change in the output value according to maximum control of the control system and a second line matching a set value; and the artificial intelligence unit is further configured to perform the reinforcement learning in order to follow the first line for a first time until the output value reaches the set value and to follow the second line for a second time after the output value has reached the set value. (Young; at least paragraphs [0020]-[0021]; disclose a system and method for training and developing an optimal control system utilizing machine learning in which a plurality of sequences (i.e. plurality of lines in the control system such as the first and second line of the present claim) are performed for a period of time until the boundary/set value is reached during that period of time, upon which a next sequence (line) is followed for a period of time until its boundary/set value is reached).
Takigawa, Isao, and Young are analogous art because they are from the same field of endeavor or similar problem solving area of, updating control system parameters using learning methods.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of following multiple lines and performing reinforcement learning on each as taught by Young with the known system of a laser manufacturing reinforcement learning system as taught by Takigawa and Isao to achieve the known result of efficient correction of manufacturing parameters. One would be motivated to combine the cited art of reference in order to provide system versatility, simplicity of unmanned long term operation, speed at which an optimal state can be reached, and system design flexibility as taught by Young (paragraphs [0011]-[0014]). 

Regarding Claims 5 and 15; the combination of Takigawa, Isao, and Young further teach; The automatic control artificial intelligence device of claim 4, wherein the first time is proportional to the second time. (Young; at least paragraph [0021]; disclose a time for performing reinforcement learning on multiple sequences until a boundary value is reached)
The combination of Takigawa, Isao, and Young do not disclose expressly; The automatic control artificial intelligence device of claim 4, wherein the first time is proportional to the second time.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have included providing a proportional amount of time for reinforcement learning on each sequence because applicant has not disclosed that the time periods being proportional provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the training time for each sequence concluding once a boundary value was reached because each sequence has reinforcement learning applied separately during two time periods until a value is reached like the claim requires. 
Therefore, it would have been an obvious matter of design choice to modify the combination of Takigawa, Isao, and Young to obtain the invention as specified in claims 5 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shimizu et al. (US PGPUB 20180210406): disclose a system and method for applying reinforcement learning on a PID control device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117